Petitions for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                  NOS. 14-19-00655-CR and 14-19-00656-CR



                      IN RE CHAD ERIC LANE, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              182nd District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 930900 and 931326

                         MEMORANDUM OPINION

      On August 27, 2019, relator Chad Eric Lane filed petitions for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petitions, relator asks this court to compel the Houston Police
Department to furnish relator with a copy of the police reports in Cause Nos. 930900
and 931326.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Government Code. A court of appeals may issue writs of mandamus against (1) a
judge of a district, statutory county, statutory probate county, or county court in the
court of appeals district; (2) a judge of a district court who is acting as a magistrate
at a court of inquiry under Chapter 52 of the Code of Criminal Procedure in the court
of appeals district; or (3) an associate judge of a district or county court appointed
by a judge under Chapter 201 of the Family Code in the court of appeals district for
the judge who appointed the associate judge. Tex. Gov’t Code Ann. § 22.221(b).
The courts of appeals also may issue all writs necessary to enforce the court of
appeals’s jurisdiction. Id. § 22.221(a).

      The Houston Police Department is not among the parties specified in section
22.221(b). Relator also has not shown that the issuance of a writ compelling the
requested relief is necessary to enforce this court’s appellate jurisdiction. See id. §
22.221(a). Therefore, we lack jurisdiction to issue a writ of mandamus against the
Houston Police Department in these cases.

      Accordingly, we dismiss relator’s petitions for writ of mandamus for lack of
jurisdiction.


                                           PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2